826 F.2d 1073
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CLATERBOS, INC., Plaintiff-Appellant,.The UNITED STATES, Defendant-Appellee.
No. 87-1084
United States Court of Appeals, Federal Circuit.
July 22, 1987.

Before RICH, SMITH and NIES, Circuit Judges.
PER CURIAM.


1
The final decision of the United States Department of the Interior Board of Contract Appeals (board), docket No. IBCA-1786-3-84, sustained the determination dated February 15, 1984, of the contracting officer, which determination denied Claterbos, Inc.'s claim for an equitable adjustment of contract No. 2-07-5D-C7503. On the basis of the board's opinion, the final decision of August 20, 1986, is affirmed.